Appeal from a decision of the Supreme Court, Clinton County denying an application for a writ of habeas corpus. Relator was convicted on October ?4, 1949, in Albany County Court of the crime of arson in the third degree. He was then 18 years of age. He was thereupon committed to the Reception Center of the New York State Department of Correction at Elmira, New York. After reciting the conviction for arson in the third degree in violation of *644section 223 of the Penal Law, the commitment directs that defendant be committed to the Reception Center “ for a term governed as to length as required by the provisions of the laws referred to in Paragraph 2 below”. Said paragraph 2 provides: “Pursuant to Article 13-A, Section 343 of the New York State Correction Law, for an indefinite sentence with no minimum term, and the maximum term provided by law for the felony aforesaid. (Applicable only to males between the ages of 16 to 19 years. Correction Law, Section 331.) ” The maximum term provided by law “for the felony aforesaid” is 15 years. (Penal Law, § 224.) It thus appears that the sentencing court did not commit relator to the Reception Center without fixing the duration of his term, as he could have done, but fixed a definite maximum term of 15 years, which term has not expired. Decision unanimously affirmed. Present — Foster, P. J., Bergan, Coon, Gibson and Herlihy, JJ.